Exhibit 10.1

 

ENLINK MIDSTREAM OPERATING, LP
SEVERANCE AGREEMENT

 

THIS SEVERANCE AGREEMENT (this “Agreement”) dated as of                     ,
20     (the “Effective Date”) is made by and between EnLink Midstream Operating,
LP, a Delaware limited partnership (the “Company”) and
                                                  , an individual
(“Individual”).

 

ARTICLE I
Definitions

 

1.1                               Definitions.  For purposes of this Agreement,
except as otherwise expressly provided herein or unless the context otherwise
requires, the following terms shall have the following respective meanings:

 

“Accounting Firm” shall have the meaning set forth in Section 2.4(b).

 

“Agreement” shall have the meaning set forth in the preamble hereto.

 

“Board” means the Board of Directors of EnLink Midstream GP, LLC.

 

“Cause” means any one or more of the following: (i) a violation by Individual of
the Company’s Code of Business Conduct and Ethics or any trading or other policy
applicable to employees of the Company (which may include, but is not limited
to, matters specifically mentioned below in the definition of Cause);
(ii) serious or repeated incidents of misconduct or gross negligence by
Individual; (iii) a failure by Individual to perform the duties assigned to him
or her that continues following notice from the Company to Individual of such
failure; (iv) Individual is formally charged, indicted or convicted of a felony
or misdemeanor involving moral turpitude; (v) Individual has engaged in acts or
omissions constituting dishonesty, breach of fiduciary obligation, or
intentional wrongdoing or misfeasance; or (vi) Individual has acted
intentionally or in bad faith in a manner that results or could be reasonably
expected to result in a material detriment to the assets, business, prospects or
reputation of any member of the Company Group.

 

“COBRA”  means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute or statutes.

 

“Committee” means the Compensation Committee of the Board.

 

“Company” shall have the meaning set forth in the preamble hereto.

 

“Company Group” means the Company, EnLink Midstream, LLC, EnLink Midstream
Partners, LP, EnLink Midstream GP, LLC, EnLink Midstream Manager, LLC and each
of their respective affiliates and subsidiaries.

 

Severance Agreement Form

 

1

--------------------------------------------------------------------------------


 

“Confidential Information” shall have the meaning set forth in Section 3.1.

 

“Disability” means a physical or mental condition of Individual that, in the
good faith judgment of no less than a majority of the entire membership of the
Board (excluding Individual, if Individual is then a member of the Board) or the
Committee, (i) prevents Individual from being able to perform the
responsibilities of his or her position with the Company Group, (ii) has
continued for a period of at least one hundred eight (180) days during any
twelve (12) month period, and (iii) is expected to continue.

 

“Effective Date” shall have the meaning set forth in the preamble hereto.

 

[“Good Reason” means any one or more of the following without Individual’s
consent: (i) a material reduction in Individual’s base annual salary; (ii) a
material adverse change in Individual’s authority, duties or responsibilities;
(iii) the Company requires that Individual move his or her principal place of
employment to a location that is thirty (30) or more miles from his or her
current principal place of employment and the new location is farther from his
or her primary residence.  Individual may not terminate his or her employment
for “Good Reason” unless (A) Individual gives the Company written notice of the
event within thirty (30) days of the occurrence of the event, (B) the Company
fails to remedy the event within thirty (30) days following its receipt of the
notice and (C) Individual terminates his or her employment with the Company
within sixty (60) days following the Company’s receipt of written notice.(1)]

 

“Individual” shall have the meaning set forth in the preamble hereto.

 

“Other Arrangement” shall have the meaning set forth in Section 5.3.

 

“Person” means any individual, partnership, joint venture, corporation, trust,
unincorporated organization or any other entity.

 

“Qualifying Termination” means the termination of Individual’s employment [(i)]
by the Company for a reason other than Cause[, or (ii) by the Individual for
Good Reason(2)].  The transfer of Individual from the Company to another member
of the Company Group shall not constitute a termination of employment.

 

“Severance Benefit” means, as of the date of a Qualifying Termination, a
one-time lump sum payment equal to: (i) [[two (2)(3)] [one (1)(4)]] times the
sum of (A) Individual’s then current base annual salary and (B) the Target Bonus
for the year that includes the effective date of termination; plus (ii) an
amount equal to the cost to Individual under COBRA to extend his or her
then-current medical insurance benefits (i.e., the health, dental and/or vision
benefits as

 

--------------------------------------------------------------------------------

(1)  Applicable for CEO, CFO, Business Unit Presidents and any other executive
vice president (“EVPs”), COO and Senior Vice Presidents (“SVPs”).

(2)  Applicable for EVPs, COO and SVPs.

(3)  Applicable for EVPs and COO.

(4)  Applicable for SVPs and positions below SVP-level.

 

2

--------------------------------------------------------------------------------


 

elected by Individual under the Company’s health plan as of the time of such
termination) for eighteen (18) months following the effective date of
termination.

 

“Severance Plan” shall have the meaning set forth in Section 2.3.

 

“Target Bonus” means the bonus payable to Individual for the year in question
(at the mid-point target for such bonus, if applicable) as determined annually
by the Committee or the Board, as applicable.

 

“Total Payment” shall have the meaning set forth in Section 2.4(a).

 

ARTICLE II
Severance Payments

 

2.1                               Severance Benefit; Release.

 

(a)                                 If Individual has a Qualifying Termination
and Individual satisfies the conditions to the payment of a Severance Benefit as
described below, the Company shall pay the Severance Benefit to Individual.

 

(b)                                 Any amounts payable under
Section 2.1(a) shall be paid to Individual on the sixtieth (60th) day after the
date of Individual’s Qualifying Termination; provided, however, that as a
condition to receiving any such payment or payments, Individual (or Individual’s
estate, as applicable) will be required to execute and not revoke a general
release of claims against the Company Group, with such general release becoming
effective (and any applicable revocation period having lapsed) on or before the
sixtieth (60th) day after the date of Individual’s termination.  Individual may
also be required, in the Company’s sole discretion, and in the manner and form
prescribed by the Company, to provide an acknowledgement and acceptance of his
or her obligations under Article III of this Agreement and/or to certify
compliance with his or her obligations to return Confidential Information.

 

2.2                               Additional Benefits.

 

(a)                                 The Severance Benefit will be in addition to
any accrued and unpaid compensation due to Individual as of his or her
termination date, which may include (i) any unpaid bonus for any calendar year
ending before Individual’s termination date that is actually earned by
Individual, and calculated, in accordance with the terms of the applicable bonus
arrangement that is in effect with respect to Individual during that year,
(ii) accrued base salary and (iii) such other fringe benefits (other than any
bonus, severance pay benefit or medical insurance benefit) normally provided to
similarly situated employees of the Company that shall have been earned up to
the date of termination, including pay for accrued and unused paid-time-off (in
accordance with the benefit policies then in effect).

 

(b)                                 Individual shall also be entitled to a
prorated amount of the bonus for the calendar year in which Individual’s
Qualifying Termination occurs to the extent such bonus would have otherwise been
earned by Individual (had his or her employment not terminated due to a
Qualifying Termination) in accordance with the terms of the applicable bonus
arrangement that is in effect with respect to Individual during that year.  Such
prorated bonus (i) shall be

 

3

--------------------------------------------------------------------------------


 

payable on the date that the bonus would have been paid under such applicable
bonus arrangement (had Individual’s employment not terminated due to a
Qualifying Termination), and (ii) shall not be made unless Individual has, as of
such date, satisfied the conditions described in Section 2.1(b) above.

 

(c)                                  For a period of twelve (12) months
following Individual’s Qualifying Termination, or if Individual has not
satisfied the conditions described in Section 2.1(b) above, for a period of
sixty (60) days after the date of Individual’s termination, the Company shall,
at its sole expense as incurred, provide Individual with outplacement services,
the scope and provider of which shall be selected by Individual in his or her
discretion; provided, however, that (i) any expense for such outplacement
services shall be paid or reimbursed by the Company to the Individual as soon as
practicable after such expense is incurred (but in no event later than thirty
(30) days after such expense is incurred), and (ii) the total amount of the
expenses paid or reimbursed by the Company pursuant to this Section 2.2(c) shall
not exceed $50,000.

 

2.3                               Non-duplication.  The amount payable to
Individual under Sections 2.1 and 2.2 is in lieu of, and not in addition to, any
severance payment due or to become due to Individual under (i) any separate
agreement or contract between Individual and the Company or any other member of
the Company Group, (ii) any severance payment plan, program, policy or practice
of the Company or any other member of the Company Group or (iii) any severance
benefit required by law (collectively, “Severance Plan”).

 

2.4                               Potential Parachute Payment Adjustment.

 

(a)                                 If the payments and benefits provided to
Individual under this Agreement or under any other agreement with, or plan of,
the Company or any Person or entity which is a party to a transaction involving
the Company or its affiliates (the “Total Payment”) (i) constitute a “parachute
payment” as defined in Section 280G of the Code and exceed three (3) times
Individual’s “base amount” as defined under Code Section 280G(b)(3), and
(ii) would, but for this Section 2.4(a), be subject to the excise tax imposed by
Code Section 4999, then Individual’s payments and benefits under this Agreement
shall be either (A) paid in full, or (B) reduced and payable only as to the
maximum amount which would result in no portion of such payments and benefits
being subject to excise tax under Code Section 4999, whichever results in the
receipt by Individual on an after-tax basis of the greatest amount of Total
Payment (taking into account the applicable federal, state and local income
taxes, the excise tax imposed by Code Section 4999 and all other taxes
(including any interest and penalties) payable by Individual).  If a reduction
of the Total Payment is necessary, cash severance payments provided for herein
shall first be reduced (such reduction to be applied first to the earliest
payments otherwise scheduled to occur), and the non-cash severance benefits
provided for herein shall thereafter be reduced (such reduction to be applied
first to the benefits otherwise scheduled to occur the earliest).  If, as a
result of any reduction required by this Section 2.4(a), amounts previously paid
to Individual exceed the amount to which Individual is entitled, Individual will
promptly return the excess amount to the Company.

 

(b)                                 All determinations required to be made under
this Section 2.4, including whether reductions are necessary, may be made, in
the discretion of the Committee or the Board, by the accounting firm used by the
Company and/or the members of the Company Group at the

 

4

--------------------------------------------------------------------------------


 

time of such determination (the “Accounting Firm”).  The Accounting Firm shall
provide detailed supporting calculations both to the Company and to Individual
within fifteen (15) business days of the receipt of notice from the Company or
Individual that there has been a termination of Individual’s employment, or such
earlier time as is requested by the Company.  All fees and expenses of the
Accounting Firm shall be borne solely by the Company.

 

2.5                               Death or Disability of Individual.  If
Individual’s employment terminates due to death or Disability, then this
Agreement shall terminate without further obligations to Individual or his or
her estate, as applicable, under this Agreement, other than (i) the obligation
of the Company to pay, within thirty (30) days after the date of such
termination of employment, the compensation and benefits that would be payable
under Section 2.2(a) if Individual’s termination of employment had been a
Qualifying Termination, and (ii) the obligation of the Company to pay the
compensation and benefits that would be payable under Section 2.2(b) if
Individual’s termination of employment had been a Qualifying Termination;
provided that payment of such compensation and benefits with respect to
Section 2.2(b) shall only be made if Individual or his or her legal
representative has satisfied the conditions described in Section 2.1(b).

 

ARTICLE III
Confidential Information and Non-Competition; Other Covenants

 

3.1                               Covenant Not to Disclose Confidential
Information.  Individual acknowledges that during the course of his or her
employment with the Company, he or she has or will have access to and knowledge
of certain information and data that the Company or other members of the Company
Group consider confidential and that the release of such information or data to
unauthorized Persons would be extremely detrimental to the Company Group.  As a
consequence, Individual hereby agrees and acknowledges that he or she owes a
duty to the Company not to disclose, and agrees that, during or after the term
of his or her employment, without the prior written consent of the Company, he
or she will not communicate, publish or disclose, to any Person anywhere or use
any Confidential Information (as hereinafter defined) for any purpose other than
carrying out his or her duties as contemplated in connection with his or her
employment with respect to the Company or any Company Group member.  Individual
will use his or her best efforts at all times to hold in confidence and to
safeguard any Confidential Information from falling into the hands of any
unauthorized Person and, in particular, will not permit any Confidential
Information to be read, duplicated or copied.  Notwithstanding the
foregoing, Individual may disclose such Confidential Information to the extent
required by applicable law or as a consequence of any judicial or regulatory
proceeding, based upon the opinion of legal counsel and only after Individual
has requested that such Confidential Information be preserved to the maximum
extent practicable.  To the extent permitted by law, Individual will advise the
Company in advance of any intended disclosure to comply with legal
requirements.  Individual will return to the Company all Confidential
Information in Individual’s possession or under Individual’s control when the
duties of Individual no longer require Individual’s possession thereof, or
whenever the Company shall so request, and in any event will promptly return all
such Confidential Information if Individual’s relationship with the Company is
terminated for any reason and will not retain any copies thereof.  For purposes
hereof, the term “Confidential Information” shall mean any information or data
used by or belonging or relating to the Company or any other member of the
Company Group or any of their representatives that is not known generally to the
industry in which any member of the Company Group is or may be

 

5

--------------------------------------------------------------------------------


 

engaged (other than as a result of disclosure by Individual in violation of this
Agreement), including without limitation, any and all trade secrets, proprietary
data and information relating to any member of the Company Group’s past, present
or future business and products, price lists, customer lists, processes,
procedures or standards, know-how, manuals, business strategies, records,
drawings, specifications, designs, financial information, whether or not reduced
to writing, or information or data that the Company or any other member of the
Company Group advises Individual should be treated as confidential information.

 

3.2                               Covenant Not to Compete.  In partial
consideration for Individual’s access to Confidential Information and the
benefits provided by this Agreement, Individual agrees that while employed by
the Company, Individual shall not, unless Individual receives the prior written
consent of the Board, own an interest in, manage, operate, join, control, lend
money or render financial or other assistance to or participate in or be
connected with, as an officer, manager, employee, partner, stockholder,
consultant or otherwise, any Person that competes with any member of the Company
Group in (i) the purchasing, selling, brokering or marketing of natural gas,
natural gas liquids, hydrocarbons, brine, water or any derivative product
thereof, including, without limitation, locating buyers and sellers, or
negotiating purchase and sales contracts; (ii) the gathering, processing, and/or
transporting of natural gas, natural gas liquids, hydrocarbons, brine, water, or
any derivative product thereof; or (iii) the conduct of a business enterprise
that is in a business segment that contributes five percent (5%) or more to the
Company’s gross revenue or deploys five percent (5%) or more of the Company’s
fixed assets.  Ownership by Individual, as a passive investment, of less than
one half of one percent (0.5%) of the outstanding securities of any organization
with securities listed on a national securities exchange or publicly traded in
the over-the-counter market shall not constitute a breach of this paragraph.

 

3.3                               Covenant not to Solicit Customers.  In partial
consideration for Individual’s access to Confidential Information and the
benefits provided by this Agreement, Individual agrees that while employed by
the Company and for a period of twelve (12) months after the termination of such
employment (for any reason), Individual shall not solicit or divert business
from, or attempt to convert any Person that was client or customer of any member
of the Company Group at any time during the twelve (12) months prior to the
termination of Individual’s employment.

 

3.4                               Covenant not to Solicit Employees.  In partial
consideration for Individual’s access to Confidential Information and the
benefits provided by this Agreement, Individual agrees that while employed by
the Company and for a period of twenty-four (24) months after the termination of
such employment (for any reason), Individual shall not (i) solicit, endeavor to
entice or induce any employee or similar service provider of any member of the
Company Group to terminate such Person’s employment or service with such member
or accept employment with anyone else or (ii) interfere in a similar manner with
the business of the Company Group.

 

3.5                               Covenant Against Disparagement.  In partial
consideration for Individual’s access to Confidential Information and the
benefits provided by this Agreement, Individual agrees that while employed by
the Company and thereafter, he or she will not make any statements disparaging
any member of the Company Group or any of their officers, directors, or
employees that could reasonably be expected to be harmful to the interests of
the Company or the Company

 

6

--------------------------------------------------------------------------------


 

Group.  This covenant shall not apply to any statement made in the context of
any legal or regulatory proceeding.

 

3.6                               Specific Performance.  Recognizing that
irreparable damage will result to the Company in the event of the breach or
threatened breach of any of the foregoing covenants and assurances by Individual
contained in this Article III, and that the Company’s remedies at law for any
such breach or threatened breach will be inadequate, the Company and its
successors and assigns, in addition to such other remedies that may be available
to them, shall be entitled to an injunction, including a mandatory injunction
(without the necessity of (i) proving irreparable harm, (ii) establishing that
monetary damages are inadequate or (iii) posting any bond with respect thereto),
to be issued by any court of competent jurisdiction ordering compliance with
this Agreement or enjoining and restraining Individual, and each and every
Person, firm or company acting in concert or participation with him or her, from
the continuation of such breach and, in addition thereto, he or she shall pay to
the Company all ascertainable damages, including costs and reasonable attorneys’
fees sustained by the Company or any other member of the Company Group by reason
of the breach or threatened breach of said covenants and assurances.

 

3.7                               Clawback.  Individual agrees that in the event
that the Company determines that Individual has breached any term of this
Article III, in addition to any other remedies at law or in equity the Company
may have available to it, the Company may in its sole discretion require that
Individual repay to the Company, within five (5) business days of receipt of
written demand therefor, an amount equal to the amounts paid to or on behalf of
Individual pursuant to Sections 2.1, 2.2(b) and 2.2(c).

 

3.8                               Miscellaneous.

 

(a)                                 Individual has carefully read and considered
the provisions of this Article III and, having done so, agrees that the
restrictions set forth in this Article III (including the relevant time periods,
scope of activity to be restrained and the geographical scope) are fair and
reasonable and are reasonably required for the protection of the interests of
the Company Group and their respective officers, directors, managers, employees,
creditors, partners, members and unitholders.  Individual understands that the
restrictions contained in Article III may limit his or her ability to engage in
a business similar to the business of any member of the Company Group, but
acknowledges that he or she will receive sufficiently high remuneration and
other benefits from the Company Group to justify such restrictions.

 

(b)                                 The covenants and obligations of Individual
set forth in this Article III are in addition to and not in lieu of or exclusive
of any other obligations and duties of Individual to the Company Group, whether
express or implied in fact or in law.

 

(c)                                  In the event that any provision of this
Article III relating to the relevant time periods, scope of activity and/or the
areas of restriction hereunder shall be declared by a court of competent
jurisdiction to exceed the maximum time period, scope or areas such court deems
reasonable and enforceable, the relevant time periods, scope of activity and/or
areas of restriction deemed reasonable and enforceable by the court shall become
and thereafter be the maximum time period, scope of activity and/or areas.

 

7

--------------------------------------------------------------------------------


 

ARTICLE IV
Dodd-Frank Clawback

 

Individual agrees and acknowledges that any and all compensation Individual
receives pursuant to this Agreement shall be subject to clawback by the Company
to the extent provided in policies adopted by the Board to comply with the
requirements of Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act.

 

ARTICLE V
Miscellaneous

 

5.1                               Term; Termination or Amendment.  The term of
this Agreement shall commence as of the Effective Date, and shall continue until
(i) the termination of Individual’s employment or (ii) this Agreement is
terminated by the Company as provided in this Section 5.1.  The Committee or the
Board, as applicable, acting on behalf of the Company, shall have the right to
terminate or amend this Agreement at any time without Individual’s consent.  Any
such termination or amendment shall be evidenced in writing.

 

5.2                               Interpretation.  The Article and
Section headings herein are for convenience only and shall not affect the
construction hereof.  In this Agreement, unless a clear contrary intention
appears, (i) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision, (ii) reference to any Article or Section,
means such Article or Section hereof, (iii) the words “including” (and with
correlative meaning “include”) means including, without limiting the generality
of any description preceding such term, and (iv) where any provision of this
Agreement refers to action to be taken by either party, or which such party is
prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such party.

 

5.3                               Effect on Other Plans.  Except in the case of
a Severance Plan, as defined in Section 2.3, nothing in this Agreement shall
prevent or limit Individual’s continuing or future participation in any other
plan, program, policy or practice provided by the Company or any other member of
the Company Group for which Individual may qualify, nor shall anything herein
limit or otherwise affect such rights as Individual may have under any other
contract or agreement with the Company or any other member of the Company
Group.  Amounts which are vested benefits or which Individual is otherwise
entitled to receive under any such other plan, policy, practice, program,
contract or agreement (“Other Arrangement”) at or subsequent to the termination
of Individual’s employment shall be payable in accordance with such Other
Arrangement except as explicitly modified by this Agreement; provided, however,
the time period after such termination shall not be credited as continued
employment of Individual for any purpose under any such Other Arrangement.

 

5.4                               Overpayments.  Individual agrees that the
Committee or the Board, as applicable, in their respective sole discretion, may
require repayment by Individual of any amount erroneously made in excess of the
amounts that should have been paid under the terms of this Agreement.

 

8

--------------------------------------------------------------------------------


 

5.5                               Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.

 

5.6                               No Breach.  Individual represents and warrants
to the Company that neither the execution nor delivery of this Agreement, nor
the performance of Individual’s obligations hereunder will conflict with, or
result in a breach of, any term, condition, or provision of, or constitute a
default under, any obligation, contract, agreement, covenant or instrument to
which Individual is a party or under which Individual is bound, including
without limitation, the breach by Individual of a fiduciary duty to any former
employers.

 

5.7                               Entire Agreement; Manner of Amendment.  This
Agreement cancels and supersedes all previous agreements relating to the subject
matter of this Agreement, written or oral, between the parties hereto and their
respective affiliates and contains the entire understanding of the parties
hereto.  This Agreement shall not be amended, modified or supplemented in any
manner whatsoever except in accordance with Section 5.1.  Failure of the Company
to demand strict compliance with any of the terms, covenants or conditions
hereof shall not be deemed a waiver of the term, covenant or condition, nor
shall any waiver or relinquishment by the Company of any right or power
hereunder at any one time or more times be deemed a waiver or relinquishment of
the right or power at any other time or times.

 

5.8                               Governing Law; Venue.  This Agreement and all
rights and obligations of the parties hereunder shall be governed by, and
construed and interpreted in accordance with, the laws of the State of Texas,
including all matters of enforcement, validity and performance without regard to
conflict or choice of law principles.  Venue for any action or proceeding
relating to this Agreement and/or Individual’s employment relationship with the
Company and the Company Group, as applicable, shall lie exclusively in courts in
Dallas County, Texas.

 

5.9                               Notices.  All notices and all other
communications provided for in the Agreement shall be in writing and addressed
(i) if to the Company, at its principal office address or such other address as
it may have designated by written notice to Individual for purposes hereof,
directed to the attention of the Board with a copy to the Secretary of the
Company and (ii) if to Individual, at his or her residence address on the
records of the Company or to such other address as he or she may have designated
to the Company in writing for purposes hereof.  Each such notice or other
communication shall be deemed to have been duly given when personally delivered
or sent by United States registered mail, return receipt requested, postage
prepaid, or by a nationally recognized overnight delivery service, with delivery
confirmed.

 

5.10                        Assignment.  This Agreement is personal and not
assignable by Individual but it may be assigned by the Company without notice to
or consent of Individual to, and shall thereafter be binding upon and
enforceable by, (i) any member of the Company Group, or (ii) any Person that
acquires or succeeds to substantially all of the business or assets of any
member of the Company Group (and such Person shall be deemed included in the
definition of the “Company” and the “Company Group” for all purposes of this
Agreement).

 

5.11                        Tax Withholdings.  The Company shall withhold from
all payments hereunder all applicable taxes (federal, state or other) that it is
required to withhold therefrom unless

 

9

--------------------------------------------------------------------------------


 

Individual has otherwise paid (or made other arrangements satisfactory) to the
Company the amount of such taxes.

 

5.12                        Employment with Affiliates.  For purposes of this
Agreement, employment with any member of the Company Group shall be deemed to be
employment with the Company.

 

5.13                        Expenses.  If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.

 

5.14                        Section 409A.  This Agreement is intended to provide
payments that are (i) exempt from the provisions of Section 409A of the Code and
related regulations and Treasury pronouncements, by complying with (among other
things) the short-term deferral exception as specified in Treasury Regulation §
1.409A-1(b)(4) and the involuntary separation pay exception within the meaning
of Treasury Regulation § 1.409A-1(b)(9)(iii), or (ii) compliant with the
provisions of Section 409A of the Code and related regulations and Treasury
pronouncements, and this Agreement shall be administered, interpreted and
construed accordingly.  Any other provision of this Agreement to the contrary
notwithstanding, the parties agree that any benefit or benefits under this
Agreement that the Company determines are subject to the suspension period under
Section 409A(a)(2)(B) of the Code shall not be paid or commence until a date
following six (6) months after Individual’s termination date, or if
earlier, Individual’s death.

 

5.15                        Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original, but all
of which together will constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed,
and Individual has hereunto set his or her hand, as of the Effective Date.

 

 

 

ENLINK MIDSTREAM OPERATING, LP

 

 

 

By: ENLINK MIDSTREAM OPERATING GP, LLC,

 

Its general partner

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

INDIVIDUAL:

 

 

 

 

 

 

 

Name:

 

10

--------------------------------------------------------------------------------